 Case 3:18-cv-00428-DMS-MDD Document 365 Filed 03/01/19 PageID.5490 Page 1 of 4




 1 JOSEPH H. HUNT                          Lee Gelernt*
   Assistant Attorney General              Judy Rabinovitz*
 2 SCOTT G. STEWART                        Anand Balakrishnan*
 3 Deputy Assistant Attorney General       AMERICAN CIVIL LIBERTIES
   WILLIAM C. PEACHEY                      UNION FOUNDATION
 4
   Director                                125 Broad St., 18th Floor
 5 Office of Immigration Litigation        New York, NY 10004
   U.S. Department of Justice              T: (212) 549-2660
 6
   WILLIAM C. SILVIS                       F: (212) 549-2654
 7 Assistant Director                      lgelernt@aclu.org
   Office of Immigration Litigation        jrabinovitz@aclu.org
 8
   SARAH B. FABIAN                         abalakrishnan@aclu.org
 9 Senior Litigation Counsel
   NICOLE N. MURLEY                        Bardis Vakili (SBN 247783)
10
   Trial Attorney                          ACLU FOUNDATION OF SAN
11 Office of Immigration Litigation        DIEGO & IMPERIAL COUNTIES
   U.S. Department of Justice              P.O. Box 87131
12
   Box 868, Ben Franklin Station           San Diego, CA 92138-7131
13 Washington, DC 20442                    T: (619) 398-4485
   Telephone: (202) 616-0473               F: (619) 232-0036
14
   Fax: (202) 616-8962                     bvakili@aclusandiego.org
15
   ADAM L. BRAVERMAN                       Stephen B. Kang (SBN 292280)
16
   United States Attorney                  Spencer E. Amdur (SBN 320069)
17 SAMUEL W. BETTWY                        AMERICAN CIVIL LIBERTIES
18 Assistant U.S. Attorney                 UNION FOUNDATION
   California Bar No. 94918                39 Drumm Street
19 Office of the U.S. Attorney             San Francisco, CA 94111
20 880 Front Street, Room 6293             T: (415) 343-1198
   San Diego, CA 92101-8893                F: (415) 395-0950
21 619-546-7125                            skang@aclu.org
22 619-546-7751 (fax)                      samdur@aclu.org

23 Attorneys for Federal Respondents-      Attorneys for Petitioners-Plaintiffs
24 Defendants                              *Admitted Pro Hac Vice

25
26
27
28
  Case 3:18-cv-00428-DMS-MDD Document 365 Filed 03/01/19 PageID.5491 Page 2 of 4




 1                               UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3   MS. L, et al.,                                   Case No. 3:18-cv-0428 DMS MDD
 4                    Petitioners-Plaintiffs,      JOINT MOTION FOR AN EXTENSION
                                                   OF TIME FOR DEFENDANTS TO
 5          vs.                                    ANSWER OR OTHERWISE RESPOND
                                                   TO PLAINITFFS’ THIRD AMENDED
 6   U.S. IMMIGRATION AND CUSTOMS                  COMPLAINT
     ENFORCEMENT, et al.,
 7
                      Respondents-Defendants.
 8
 9
10         Respondents-Defendants, U.S. Immigration and Customs Enforcement, et al., have
11 met and conferred with Petitioners-Plaintiffs, Ms. L., et al. The parties agree and stipulate,
12 in the interests of proceeding with this litigation in the most orderly and efficient manner
13 possible, to extend the time period for Respondent-Defendants to answer Petitioner-
14 Plaintiffs third amended complaint. Accordingly, the parties hereby stipulate that
15 Respondent-Defendants’ answer to the third amended complaint shall be due Monday, April
16 29, 2019.
17         A proposed order accompanies the joint motion.
18 //
19 //
20
21
22
23
24
25
26
27
28
                                                  1
 Case 3:18-cv-00428-DMS-MDD Document 365 Filed 03/01/19 PageID.5492 Page 3 of 4




 1 DATED: March 1, 2019        Respectfully submitted,
 2
                                     JOSEPH H. HUNT
 3      `                            Assistant Attorney General
 4
                                     SCOTT G. STEWART
 5                                   Deputy Assistant Attorney General
 6
                                     WILLIAM C. PEACHEY
 7                                   Director
 8
                                     WILLIAM C. SILVIS
 9                                   Assistant Director
10
                                     /s/ Nicole N. Murley
11                                   NICOLE MURLEY
12                                   Trial Attorney
                                     SARAH B. FABIAN
13                                   Senior Litigation Counsel
14                                   Office of Immigration Litigation
                                     Civil Division
15                                   U.S. Department of Justice
16                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
17                                   202-616-0473
18                                   (202) 305-7000 (facsimile)
                                     Nicole.Murley@usdoj.gov
19
20                                   ADAM L. BRAVERMAN
                                     United States Attorney
21                                   SAMUEL W. BETTWY
22                                   Assistant U.S. Attorney
23                                   Attorneys for Respondents-Defendants
24
25
26
27
28
                                       2
                                                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 365 Filed 03/01/19 PageID.5493 Page 4 of 4




 1                                   /s/ Lee Gelernt
                                     Lee Gelernt*
 2                                   Judy Rabinovitz*
 3                                   Anand Balakrishnan*
                                     AMERICAN CIVIL LIBERTIES UNION
 4
                                     FOUNDATION
 5                                   125 Broad St., 18th Floor
                                     New York, NY 10004
 6
                                     T: (212) 549-2660
 7                                   F: (212) 549-2654
                                     lgelernt@aclu.org
 8
                                     jrabinovitz@aclu.org
 9                                   abalakrishnan@aclu.org
10
                                     Bardis Vakili (SBN 247783)
11                                   ACLU FOUNDATION OF SAN DIEGO
                                     & IMPERIAL COUNTIES
12
                                     P.O. Box 87131
13                                   San Diego, CA 92138-7131
                                     T: (619) 398-4485
14
                                     F: (619) 232-0036
15                                   bvakili@aclusandiego.org
16
                                     Stephen B. Kang (SBN 292280)
17                                   Spencer E. Amdur (SBN 320069)
18                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
19                                   39 Drumm Street
20                                   San Francisco, CA 94111
                                     T: (415) 343-1198
21                                   F: (415) 395-0950
22                                   skang@aclu.org
                                     samdur@aclu.org
23
24                                   Attorneys for Petitioners-Plaintiffs
                                     *Admitted Pro Hac Vice
25
26
27
28
                                       3
                                                                      18cv428 DMS MDD
